STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

KEITH A. KNOTTS,                                                                        FILED
Claimant Below, Petitioner                                                           November 15, 2019
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
vs.)   No. 18-0996 (BOR Appeal No. 2052871)                                          OF WEST VIRGINIA

                   (Claim No. 2017010355)

EUROPTEC USA, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Keith A. Knotts, by Counsel J. Robert Weaver, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). Europtec USA, Inc., by
Counsel Steven K. Wellman, filed a timely response.

        The issue on appeal is compensability. The claims administrator rejected the claim for
carpal tunnel syndrome on January 4, 2017. The Office of Judges affirmed the decision in its April
10, 2018, Order. The Order was affirmed by the Board of Review on October 19, 2018.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Knotts, an etch worker at a glass plant, alleges that he developed carpal tunnel
syndrome as a result of his job duties. A February 23, 2016, treatment note by William Dahl, M.D.,
indicates Mr. Knotts was seen for a right wrist sprain that resulted from a work injury in which he
was pulling on a heavy car on October 14, 2015. Dr. Dahl diagnosed right wrist sprain, right
deQuervain’s tenosynovitis, and right carpal tunnel syndrome. A right wrist EMG showed mild to
moderate carpal tunnel syndrome. On March 30, 2016, Dr. Dahl diagnosed right carpal tunnel
syndrome and recommended bracing rather than surgery. On April 6, 2016, he requested
authorization for right carpal tunnel release surgery. The surgery was performed on April 14, 2016.


                                                 1
        The Employees’ and Physicians’ Report of Injury was completed on July 28, 2016, and
indicates Mr. Knotts was diagnosed with carpal tunnel syndrome. He alleged that the condition
developed as a result of handling 200 pound racks of glass every day for eight hours a day. Dr.
Dahl completed the physician’s section and diagnosed right carpal tunnel syndrome as a result of
Mr. Knott’s occupational duties. The initial treatment date was listed as February 23, 2016, and
Mr. Knotts was taken off of work until June 13, 2016.

        The claims administrator rejected the claim for right carpal tunnel syndrome on January 4,
2017. It stated that Mr. Knotts had a prior injury on October 15, 2015, to his right upper extremity.
He worked modified duty from that day until February 5, 2016, the date he was diagnosed with
carpal tunnel syndrome. Therefore, the claims administrator concluded that he was not exposed to
the hazards of carpal tunnel syndrome after his prior compensable injury. It further found that there
was no evidence that his job duties required heavy lifting or repetitive movements prior to October
15, 2015. Additionally, Mr. Knotts sought to reopen his October 15, 2015, claim to add carpal
tunnel syndrome as a compensable condition. The request was denied and not protested. Finally,
Mr. Knotts’s medical records indicate he has sleep apnea and obesity and that he uses alcohol, all
of which contribute to the development of carpal tunnel syndrome.

         Mr. Knotts testified in a February 15, 2017, deposition that on October 15, 2015, he was
working on the etch line. He dumped a bucket of crystals and smashed his right hand against a
wall. He was diagnosed with a sprained right wrist and taken off of work for several weeks. He
was eventually released to return to full duty. After he returned, he started experiencing numbness
in his right wrist and arm. Mr. Knotts stated that he underwent surgery and was now back to full
duty. He said that a typical work day requires him to pull on 300 to 350 pound racks, and his work
is very physically demanding. He stated that he first noticed tingling in his wrists after his October
15, 2015, injury.

        In a May 1, 2017, supplemental report, P. Kent Thrush, M.D., noted that he first examined
Mr. Knotts on March 20, 2017.1 Dr. Thrush opined that the October 15, 2015, injury did not cause
the development of carpal tunnel syndrome. He stated that carpal tunnel syndrome rarely results
from trauma. Dr. Thrush opined that obesity is a contributing factor to the development of carpal
tunnel syndrome. He was unaware of any studies linking etch working to carpal tunnel syndrome.
Dr. Thrush stated that Mr. Knott’s job duties would not make him any more prone to developing
carpal tunnel syndrome than anyone else in a laborer position. He found no clear link between Mr.
Knotts’s job duties and his development of carpal tunnel syndrome.

        The Office of Judges affirmed the claims administrator’s rejection of the claim on April
10, 2018. It found that the job duties described by Mr. Knotts do not involve the kind of high force,
repetitive movement set forth in West Virginia Code of State Rules § 85-20-41.5 (2006) that have
been shown to cause carpal tunnel syndrome. Further, Mr. Knotts suffers from obesity, which is a
confounding condition that has been shown to frequently produce or contribute to carpal tunnel
syndrome. West Virginia Code of State Rules § 85-20-41.4 (2006). The Office of Judges noted
that Dr. Thrush opined that it is highly unlikely that his work duties contributed to or caused his

1
    Dr. Thrush’s March 20, 2017, report was not included in the evidentiary record.
                                                  2
carpal tunnel syndrome. The Office of Judges concluded that obesity is likely the cause of Mr.
Knotts’s carpal tunnel syndrome, and a preponderance of the evidence indicates his job duties are
unrelated to the condition. The Board of Review adopted the findings of fact and conclusions of
law of the Office of Judges and affirmed its Order on October 19, 2018.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Pursuant to West Virginia Code § 23-4-1 (2008), employees
who receive injuries in the course of and as a result of their covered employment are entitled to
benefits. For an injury to be compensable it must be a personal injury that was received in the
course of employment, and it must have resulted from that employment. Syl. Pt. 1, Barnett v. State
Workmen’s Compensation Commissioner, 153 W. Va. 796, 796, 172 S.E.2d 698, 699 (1970). West
Virginia Code of State Rules § 85-20-41.4 lists medical conditions frequently contributing to or
causing carpal tunnel syndrome, of which obesity is included. Finally, West Virginia Code of State
Rules § 85-20-41.5 provides that awkward wrist positioning, vibratory tools, significant grip force,
and high force of repetitive manual movements have all been shown to cause carpal tunnel
syndrome. A preponderance of the evidence indicates Mr. Knotts’s job duties do not involve the
kind of forceful, repetitive movements known to cause carpal tunnel syndrome. Also, he suffers
from obesity, a condition known to cause or contribute to carpal tunnel syndrome.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                         Affirmed.
ISSUED: November 15, 2019


CONCURRED IN BY:
Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Tim Armstead
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                 3